       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                 )
                                          )
       Plaintiffs,                        )
                                          )      CIVIL ACTION FILE
v.                                        )
                                          )      NO. 1:20-CV-03263-MLB
BRAD RAFFENSPERGER, et al.,               )
                                          )
       Defendants.                        )

       STATE DEFENDANTS’ RESPONSE TO COURT’S INQUIRY
           ON PLAINTIFFS’ EQUAL PROTECTION CLAIM

      Defendants Secretary of State Brad Raffensperger and the State Election

Board Members (collectively, “State Defendants”) submit this brief Response to

the Court’s Inquiry on Plaintiffs’ Equal Protection Claim. In its October 8 order,

the Court provided the State Defendants with the opportunity to file “any evidence

they want the Court to consider in the event the Court is required to apply the

Anderson-Burdick test to Plaintiffs’ equal protection claim (Count III). See Wexler

v. Anderson, 452 F.3d 1226, 1231-33 (11th Cir. 2006) (applying Anderson-Burdick

to equal protection claim).” This Brief is responsive to the Court’s request.

      This Court’s inquiry focuses on the Wexler decision, which involved

challenges to Florida’s recount regulations. The recount rule created two processes

for recounting votes depending on whether votes were cast in counties that used
       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 2 of 12




optical scanner machines (bubble-in-the-blank) or touchscreen machines. 452 F.3d

at 1228-29. The court said that the dispositive question for Equal Protection

purposes was whether “voters in touchscreen counties [are] less likely to cast an

effective vote than voters in optical scan counties.” Id. at 1231. This question

required consideration of the Florida election law and varieties in “voting

system[s].” Id. at 1232, 1233. The Eleventh Circuit recently described Wexler as

involving claims that a Florida “statute … create[s] the risk that some votes will go

uncounted or be improperly counted.” Jacobson v. Florida Sec’y of State, 19-

14552, 2020 WL 5289377, at *18 (11th Cir. Sept. 3, 2020) (citing Wexler, 452

F.3d at 1232).

      As noted by this Court, the Wexler court applied the Anderson-Burdick

analysis to the plaintiffs’ Equal Protection claim and upheld Florida’s recount

regulation. The panel decided that the state election law was “’reasonable [and]

nondiscriminatory’ … [so] the ‘State’s important regulatory interests are generally

sufficient’ to sustain’ the regulation.” Wexler, 452 F.3d at 1232 (citing Burdick v.

Takushi, 504 U.S. 428, 434 (1992)). This was, in part, because the plaintiffs “did

not plead that voters in touchscreen counties are less likely to cast effective votes

due to the alleged lack of a meaningful manual recount procedure in those




                                          -2-
         Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 3 of 12




counties.” Id. In the light of this analysis, State Defendants offer the following

analysis and evidence.

         1.    Plaintiffs’ Equal Protection Claim.

         Plaintiffs’ Equal Protection theory is that the State arbitrarily and through

disparate treatment “value[s] one person’s vote over that of another.” (Dkt. 1 at ¶

212 (citing Bush v. Gore, 531 U.S. 98, 104-05 (2000)). They contend that

complying with Equal Protection requirements mandates “‘specific rules designed

to ensure uniform treatment.’” (Id.) Plaintiffs also contend, in their preliminary

injunction brief, that the “disparate allocation of resources among the state and

within the counties, as well as the significant racial disparity, constitutes a

violation of equal protection.” (Dkt. 92-1 at 26.) Throughout this litigation,

however, Plaintiffs have failed to identify a single statute or rule that either fails to

ensure uniform treatment or discriminates against voters in any way.

         When the State Defendants pointed this out, Plaintiffs pointed to Wexler but

still focused on an alleged and unidentified “non-uniform voting practice” that

leads to variances across county lines. (Dkt. 112 at 29 (citing Wexler, 452 F.3d at

1231-32); 92-1 at 26.)1 Plaintiffs also have not articulated how the State




1
    This Brief cites to ECF numbers for pinpoint citations.

                                            -3-
       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 4 of 12




Defendants were involved in the allocation of resources “within the counties”

about which they complain. (Dkt. 112 at 29.)

      2.     Plaintiffs’ Burden.

      Under these circumstances, Plaintiffs have failed to “clearly” meet their

burden of proof and persuasion on the preliminary injunction. McDonald’s Corp.

v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). On the motion to dismiss,

Plaintiffs failed to articulate a necessary element of their Equal Protection claim:

identifying a state election law or policy that burdens voters. As held in Jacobson,

courts must “’identify a burden before [courts] can weigh it.” 2020 WL 5289377,

at *18 (citing Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 205 (2008)

(Scalia, J., concurring in the judgment)). Plaintiffs have not; they instead cite to a

symptom – lines. The legal question, however, turns on what is the policy or

practice that causes the lines that burden voters. The inquiry can end on that point

alone. In the alternative, any burden must be weighed against only an “important”

regulatory interest, because the Plaintiffs have not identified a discriminatory

“restriction” imposed by the State. Wexler, 452 F.3d at 1231.

      3.     The State Defendants’ Interests.

      In the absence of a specified statute or procedure, the State Defendants

continue to shoot in the dark about what their tie is to Plaintiffs’ alleged and


                                          -4-
       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 5 of 12




speculative injuries. Out of an abundance of caution, however, and in response to

this Court’s inquiry, the State Defendants offer the following:

             a.     Voting Equipment Allocation.

      The Secretary provided every county a ballot marking device (“BMD”) and

affiliated hardware at (i) a ratio of 1/225 voter on the active voting list; or (ii)

equivalent to the number of direct recording election (“DRE”) machine, whichever

is greater. (Second Sterling Decl. (Exhibit 1), ¶ 3.) Counties that requested

additional voting equipment by the end of August all received it. (Dkt. 110-5 ¶ 6.)

      This is more than would be required under O.C.G.A. § 21-2-367(b)—even if

“voting booth” were interpreted as BMD.2 The State’s interest in upholding this

statute—which Plaintiffs still have not challenged as insufficient or

unconstitutional—is that it provides a workable number in the light of “cost, the

potential value of innovation, and so on.” Wexler, 452 F.3d at 1233 (citing Bush v.

Gore, 531 U.S. 98, 134 (2000) (Souter, J., dissenting)). See also Black Voters

Matter Fund v. Raffensperger, 1:20-CV-01489-AT, 2020 WL 2079240, at *4

(N.D. Ga. Apr. 30, 2020) (considering fiscal cost of proposed relief).3


2
  The Secretary approves of Cobb County’s interpretation of O.C.G.A. § 21-2-
367(b), which recognizes the textual distinction between a “voting booth” and an
“electronic ballot marker.”
3
  Of course, the Court should not reach the issue of the State’s interest on Code
Section 21-2-367(b), because Plaintiffs have failed to introduce evidence that the

                                            -5-
       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 6 of 12




             b.     Training.

      Plaintiffs have provided no evidence that the State’s training efforts are

inadequate or unconstitutional. Worse yet, Plaintiffs provided no compelling legal

argument that Code Sections 21-2-50(a)(11) and 21-2-70(8)—and the division of

training responsibilities between the State Defendants and County Defendants—

are unconstitutional.4 This is dispositive.

      In response to the Court’s inquiry, the State has an interest in maintaining

this division, as county election superintendents can provide innovative training to

meet the needs of their poll workers, particularly when the county election officials

are far more likely to know them and the unique needs of their county. Cf. Wexler,

452 F.3d at 1233 (permitting election system variety). In addition, the cost of

requiring the State to directly train numerous county poll workers during an

ongoing election is simply not feasible under the current environment. (Second

Sterling Decl., ¶¶ 4-5.) See also New Georgia Project v. Raffensperger, 20-13360-



statute imposes any burden. Plaintiffs’ own expert testified that the counties have
sufficient equipment to prevent lines; he would simply like them to deploy it
differently across polling locations. (Dkts. 93-62 and 149-1.)
4
  As this Court has already recognized, Plaintiffs’ reliance on the phrase “Chief
Election Officer” to the derogation of numerous statutes that proscribe specific
county duties is a bridge too far. See Jacobson, 2020 WL 5289377, at *12
(deciding the Secretary’s designation as the “chief election officer” does not
establish traceability).

                                          -6-
           Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 7 of 12




D, 2020 WL 5877588, at *3 (11th Cir. Oct. 2, 2020) (deciding changes in the midst

of an election cannot be reconciled with Supreme Court precedent and burdens

states).

                c.    Technical Support, Provisional Ballots, and Emergency
                      Ballots.

         Plaintiffs have offered no evidence that the technical support provided by the

State has been insufficient, nor have they claimed that the technical support now

being provided is constitutionally deficient. Indeed, the Secretary has already

informed the Court that the election system vendor is “increasing the number of

Election Day technicians available, aiming to have a contracted technician

available for each polling place.” (Dkt. 110-5 ¶ 5.) This has been confirmed by

numerous County Defendants. (See, e.g., Dkt. 147-1 at ¶ 10; 146-1 at ¶ 6; 143-1 at

¶ 15.)

         The State, however, has an important interest in keeping the obligation on

County Defendants to provide for adequate technical training. See O.C.G.A. § 21-

2-300(c). Those interests include cost and allowing counties to right-size any

support needed for a given election. See Black Voters Matter Fund, 2020 WL

5877588 at *3 (addressing cost). Plaintiffs’ own expert agreed during this Court’s

hearing on October 8, 2020, that counties are best suited to decide questions of

polling location voting logistics.

                                           -7-
       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 8 of 12




      The same is true about the regulations governing the number of provisional

ballots and emergency ballots that must be on-hand at a polling location. See Ga.

Comp. R. & Regs. 183-1-12-11(c) (emergency paper ballots) 183-1-12-.18(3)

(provisional ballots). These rules were developed by a working group that

included members of the State Election Board, Secretary of State’s office, and

various county election officials. The rule went through the notice and comment

process required by Georgia law and other stakeholder comments were considered.

(Second Sterling Decl., ¶ 6.) They represent deliberate and thoughtful policy

choices that the Plaintiffs have not alleged to be unconstitutional or constitutionally

deficient; Plaintiffs simply prefer a different minimum number of ballots as a

policy matter.

      The State has important interests in keeping these nondiscriminatory rules.

Not having a large amount of extra and unnecessary provisional and emergency

ballots floating around polling locations helps in the “conducting [of] an efficient

election, maintaining [of] order, quickly certifying election results, and preventing

voter fraud.” New Georgia Project, 2020 WL 5877588, at *4. This is “enough”

under Anderson-Burdick. Id. In addition, the State has fiscal interests in having

counties continue to be responsible for equipping these polling locations. Counties

will know best the number to provide and can bear the costs more equitably than


                                          -8-
       Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 9 of 12




an enhanced one-size-fits-all minimum requirement that Plaintiffs seek to impose.

See Black Voters Matter Fund, 2020 WL 5877588 at *3 (addressing cost).

                                  CONCLUSION

      The State Defendants are grateful that the Court provided them with an

opportunity to provide evidence in support of their defense to Plaintiffs’ Equal

Protection Claim. Respectfully, this Court’s analysis should not even arrive at that

point in the Anderson-Burdick analysis, if applicable. The Plaintiffs have failed to

identify any state law, practice, or policy that has voters in some “counties less

likely to cast an effective vote than voters in” other counties. Wexler, 452 F.3d at

1232. In addition to all of the other reasons set forth in the State Defendants’

briefing, this Court should GRANT the State Defendants’ motion to dismiss and

DENY the Plaintiffs’ motion for preliminary injunction.

       Respectfully submitted this 9th day of October, 2020.

                             Christopher M. Carr
                             Attorney General
                             GA Bar No. 112505
                             Bryan K. Webb
                             Deputy Attorney General
                             GA Bar No. 743580
                             Russell D. Willard
                             Senior Assistant Attorney General
                             GA Bar No. 760280
                             Charlene McGowan
                             Asst. Attorney General


                                          -9-
Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 10 of 12




                   Ga. Bar No. 697316
                   State Law Department
                   40 Capitol Square, S.W.
                   Atlanta, Georgia 30334

                   /s/ Josh Belinfante
                   Josh Belinfante
                   Georgia Bar No. 047399
                   jbelinfante@robbinsfirm.com
                   Vincent R. Russo
                   Georgia Bar No. 242628
                   vrusso@robbinsfirm.com
                   Carey Miller
                   Georgia Bar No. 976240
                   cmiller@robbinsfirm.com
                   Alexander Denton
                   Georgia Bar No. 660632
                   adenton@robbinsfirm.com
                   Brian Lake
                   Georgia Bar No. 575966
                   blake@robbinsfirm.com
                   Melanie Johnson
                   Georgia Bar No. 466756
                   mjohnson@robbinsfirm.com
                   Robbins Ross Alloy Belinfante Littlefield LLC
                   500 14th Street NW
                   Atlanta, GA 30318
                   Telephone: (678) 701-9381
                   Facsimile: (404) 856-3250

                   Attorneys for State Defendants




                              -10-
     Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 11 of 12




                         L.R. 7.1(D) CERTIFICATION

      I certify that this Brief has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Brief

has been prepared using 14-pt Times New Roman Font.



                               /s/ Josh Belinfante
                               Josh Belinfante
          Case 1:20-cv-03263-MLB Document 171 Filed 10/09/20 Page 12 of 12




                            CERTIFICATE OF SERVICE

          I hereby certify that I have this day filed the within and foregoing STATE

DEFENDANTS’ RESPONSE TO COURT’S INQUIRY ON PLAINTIFFS’

EQUAL PROTECTION CLAIM with the Clerk of Court using the CM/ECF

system, which automatically sends counsel of record e-mail notification of such

filing.

          This 9th day of October 2020.

                                          /s/ Josh Belinfante
                                          Josh Belinfante
